381 U.S. 278
85 S.Ct. 1557
14 L.Ed.2d 431
James Lanyon KILLGOREv.Olin G. BLACKWELL, Warden.
No. 363, Misc.
Supreme Court of the United States
May 17, 1965*

James Lanyon Killgore, pro se.
Solicitor General Cox, Assistant Attorney General Marshall and Harold H. Greene, for respondent.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. In accordance with the suggestion of the Solicitor General and upon an examination of the entire record the judgment is reversed and the case is remanded to the United States District Court for the Middle District of Pennsylvania with instructions to reinstate petitioner's adult sentence of October 19, 1962, and release him in accordance with the terms of that sentence.



*
 [Reporter's Note: This opinion is reported as amended on May 24, 1965.]